Name: Council Regulation (EEC) No 625/83 of 15 March 1983 establishing specific measures of Community interest relating to energy strategy
 Type: Regulation
 Subject Matter: Europe;  natural environment;  energy policy;  economic policy
 Date Published: nan

 No L 73/8 Official Journal of the European Communities 19 . 3 . 83 COUNCIL REGULATION (EEC) No 625/83 of 15 March 1983 establishing specific measures of Community interest relating to energy strategy Kingdom. The Community shall make a financial contribution under this Regulation amounting to an estimated 400 million ECU in favour of the United Kingdom and to an estimated 210 million ECU in favour of the Federal Republic of Germany. The latter amount will be adjusted to take account of the conclu ­ sions reached by the Ministers for Foreign Affairs on 26 October 1982. Should the adjustment provided for in the second subparagraph of Article 1 of Regulation (EEC) No 2744/80 (3), as amended by Article 1 of Regulation (EEC) No 624/83 (4), encounter major difficulties, the former amount, in favour of the United Kingdom, can also be adjusted to take account of the conclusions reached by the Ministers for Foreign Affairs on 26 October 1982. Furthermore, the amounts referred to in this Article will be adjusted in the same way as the adjustment provided for in point 9 of Annex II to Regulation (EEC) No 2744/80 , as amended by Regulation (EEC) No 624/83 . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas the Ministers for Foreign Affairs reached certain conclusions on 26 October 1982 ; Whereas the Community has defined an energy strategy designed notably to reduce dependence on imports of energy products, particularly oil ; Whereas it is necessary to establish specific measures of Community interest relating to energy strategy and involving financial contributions from the Community to measures and projects in the fields of energy research and technology, energy production, energy conservation, energy supply security measures and the more rational use of energy in the Federal Republic of Germany and in the United Kingdom ; Whereas the total amount of the Community contri ­ butions necessary for the said specific measures is esti ­ mated at 400 million ECU for the measures and projects executed in the United Kingdom and at 210 million ECU for the measures and projects executed in the Federal Republic of Germany ; Whereas the measures and projects must be specified and supported by the information required in order to retain only those which are of Community interest in the field to which they relate ; Whereas the Treaty has not provided for the specific powers of action required to this end, Article 2 1 . The specific measures of Community interest shall be implemented by means of financial assistance for the implementation of projects and measures which fall , in compliance with the energy policy defined by the Community, within the framework of energy strategy and relate to one or more of the following fields :  interconnection of networks for the transport of gas and electricity in the Community,  research , development and experimental projects in the non-conventional thermal field,  production of electricity from conventional thermal, nuclear and hydroelectric energy ; combined heat and electricity systems,  participation in the bringing into production of crude oil and natural gas deposits ,  increasing the storage capacity of crude oil and natural gas,  projects for new technologies, in particular, for the use of solid fuels ;  measures ensuring the supply energy. HAS ADOPTED THIS REGULATION : Article 1 Specific measures of Community interest relating to energy strategy are hereby established in 1983 in the Federal Republic of Germany and in the United (') OJ No C 35, 8 . 2 . 1983 , p . 6 . 0 OJ No C 68 , 14. 3 . 1983, p . 70 . (3) OJ No L 284, 29 . 10 . 1980, p. 4. (4) See page 6 of this Official Journal . 19 . 3 . 83 Official Journal of the European Communities No L 73/9 4. The Commission decisions referred to in para ­ graph 2 shall be published in the Official Journal of the European Communities. Article 5 1 . The appropriations relating to the projects and measures referred to by this Regulation shall be entered in the budget of the European Communities. 2 . As soon as a decision has been taken pursuant to Article 4 (2), the Commission shall make a payment of 90 % of the amount of the Community contribution provided for. 3 . The payment of the 10 % balance shall be effected immediately after the sum referred to in para ­ graph 2 has been used up, as certified by the Govern ­ ment of the Member State concerned, provided that implementation of the project or measure proceeds as planned and that on-the-spot checks have been carried out in accordance with the procedure provided for in Article 6. 2. The projects and measures shall be submitted to the Commission together with all the information necessary in order to assess :  their conformity with the objectives of Community energy policy,  their conformity with the eligibility criteria laid down in Article 3,  their Community interest taking account of energy strategy and the field under consideration,  the possibilities of verifying the execution of each measure and project and of auditing expenditure . 3 . The Commission may request any additional information necessary for the examination of the said projects and measures . Article 3 1 . The projects or measures shall be eligible for a financial contribution by the Community provided they are financed wholly or in part by public authori ­ ties and fulfil the following criteria : (a) they must serve to bring about the objectives of the Community's energy policy ; (b) they must demonstrate a Community interest relating to energy strategy ; (c) they must not be incompatible with other Community policies ; (d) they must not give rise to distortions of competi ­ tion . 2 . Additionally, only those demonstration projects or energy research projects will be retained for which Member States make the necessary provisions with regard to ensuring the productive use, the com ­ mercialization and dissemination of the results in a non-discriminatory way throughout the Community. Article 4 1 . The Commission shall examine the measures and projects submitted to it by each of the Member States concerned under this Regulation and shall refer them for information to the Committee referred to in Article 7. 2 . In accordance with the procedure laid down in Article 8 , the Commission shall decide on : (a) the projects and measures meriting Community assistance, in the light of the criteria provided for in Article 3 ; (b) the amount of the Community's financial contri ­ bution , within the limits of the appropriations available. 3 . The Community's financial contribution may not exceed, for each project or measure, 70 % of the annual public expenditure provided for its execution . Article 6 1 . The Commission shall ensure that each project or measure is implemented in accordance with this Regulation, with the provisions adopted for its applica ­ tion and with the Regulation adopted pursuant to Article 209 of the Treaty. To this end, each of the Member States concerned shall supply the Commission with all information requested by it and shall take all steps with regard to Community-assisted projects and measures to facilitate such supervision as the Commission may consider appropriate, including on-the-spot checks made at its request with the approval of the Member State concerned by the latter's competent authorities, in which Commission officials may participate . Each Member State concerned shall make available to the Commission, for a period of three years from the transfer of the balance referred to in Article 5 (3), all supporting documents or certified copies thereof relating to expenditure . 2. Where a project or measure is not implemented in conformity with this Regulation or departs substan ­ tially from decisions taken for its application , the Commission may suspend payments still due . In this case, it may decide that sums already paid or still due are to be allocated, in accordance with the procedure laid down in Article 8 , to other projects or measures submitted under this Regulation . If, in the opinion of the Commission , no other project or measure is available, it shall recover the payments made . No L 73/ 10 Official Journal of the European Communities 19 . 3 . 83 Article 7 1 . A management committee (hereinafter called 'the Committee') is hereby established, composed of repre ­ sentatives of the Member States and chaired by a representative of the Commission . 2. Within the Committee, the votes of the Member States shall be weighted in accordance with Article 148 (2) of the Treaty. The chairman shall not vote. Article 8 1 . Where the procedure laid down in this Article is to be followed, the chairman shall refer the matter to the Committee either on his own initiative or at the request of the representative of a Member State . 2 . The representative of the Commission shall submit drafts of decisions to be taken . The Committee shall deliver its opinion on the drafts within a time limit which the chairman may fix according to the urgency of the questions under consideration . An opinion shall be adopted by a qualified majority in accordance with Article 148 (2) of the Treaty. 3 . The Commission shall adopt decisions which shall apply immediately. However, if these decisions are not in accordance with the opinion of the Committee, they shall be communicated to the Council as soon as possible and at the latest within one month . In that event, the Commission shall defer application of the decisions it has adopted for not more than two months from the date of such commu ­ nication . The Council , acting by a qualified majority, may take a different decision within two months. Article 9 Each of the Member States concerned shall, in agree ­ ment with the Commission, take the necessary steps to ensure that suitable publicity is given to the assistance granted under this Regulation . Article 10 The Commission shall report to the Council and to the European Parliament on the application of this Regulation every six months from the entry into force of this Regulation . Article 11 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 March 1983 . For the Council The President H.-W. LAUTENSCHLAGER